April 7, Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D. C.20549-6010 Attention: Brian Cascio, Accounting Branch Chief Regarding: Eastman Kodak Company Form 10-K for the Fiscal Year Ended December 31, 2008 Filed February 27, 2009 File No.001-00087 Please find attached Eastman Kodak Company’s response to the staff’s letter to me dated March 26, 2009. If you have any questions, please call Diane Wilfong, Controller and Chief Accounting Officer at (585) 781-5650 or Laurence Hickey, Secretary and Chief Governance Officer at (585)724-3378. Sincerely, Eastman Kodak Company /s/ Frank S. Sklarsky Frank S. Sklarsky Chief Financial Officer & Executive Vice President In connection with its response to the staff’s comments, Eastman Kodak Company (the Company) acknowledges the following: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Form 10-K for the Fiscal Year Ended December 31, 2008 The staff’s comments are noted below in bold. The Company’s responses are directly below each of the staff’s comments.While the Company believes it is in compliance with all applicable disclosure requirements, the Company has agreed to add disclosure in future filings in response to certain of the staff’s comments.Additional disclosures will be included in future quarterly or annual reports filed with the Securities and Exchange Commission depending on the period in which that particular disclosure is appropriate. Item 7. Management's Discussion and Analysis Overview, page 24 1. In future filings, please expand the overview to provide a balanced, executive level discussion that identifies the most important themes or other significant matters with which management is concerned primarily in evaluating the Company’s financial condition and operating results. This should include a discussion of material business opportunities, challenges and risks, such as those presented by known material trends and uncertainties, on which the company's executives are most focused, and the actions they are taking in response to them. For example, we note your discussion concerning restructuring costs and workforce rationalization on page 47; an outline of such plans by management would be appropriate in this section. For further guidance on the content and purpose of the "Overview," see Interpretive Release No. 33-8350 on our website. The Company notes the staff’s comment and, in future filings, will expand the Overview section of Item 7“Management’s Discussion and Analysis of Financial Condition and Results of Operations” to identify the most important themes or other significant matters on which management is focused.The discussion will address known material trends and uncertainties and the actions that the Company is taking in response to them. Critical Accounting Policies and Estimates, page 25 Valuation of Long-Lived Assets, including Goodwill, page 25 2. Please tell us and in future filings identify your reporting units and disclose how the reporting units were identified under the guidance from SFAS 142.
